Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 1 of 207




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    Civil Action No.: 1:19-cv-00874-RBJ-MEH

    WARNER RECORDS INC., et al.,

                   Plaintiffs,

    v.

    CHARTER COMMUNICATIONS, INC.,

                   Defendant.

    ______________________________________________________________________________

              NOTICE OF FILING OF EXHIBIT 10 TO OBJECTION (DKT. 264)
    _______________________________________________________________________________

           Plaintiffs hereby provide the Court a copy of the redacted document—the “CATS

    Summary Statistics File”—that is the subject of Plaintiffs’ October 16 Partial Objection to the

    Special Master’s October 8 Redaction Ruling (Dkt. 264) and Charter’s Response (Dkt. 275).

    The Special Master’s October 8 Order obligated Charter to produce the CATS Summary

    Statistics File by October 20, which was four days after the deadline for Plaintiffs’ Objection,

    and three days before Charter’s Response became due. Charter produced a heavily redacted

    copy of the CATS Summary Statistics File on October 20.1 Charter did not, however, include a




    1
      Charter also included a note stating that “[i]n the process of producing this document for
    production we identified certain numbers that were not carried over to the interrogatory
    responses” to Plaintiffs’ Interrogatories 13-14, and that Charter “will be serving amended
    interrogatory responses to address this issue later this week.” Charter’s amended response to
    Interrogatory 14—seeking the number of actions taken in response to infringement notices
    received during the Discovery Period—changed nearly half of the entries from the prior
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 2 of 207




    copy of the CATS Summary Statistics File with its October 23 Response. Plaintiffs therefore

    provide the Court a copy, attached hereto as Exhibit 10.2

             Concurrently with this filing, Plaintiffs will also email the as-produced, native Excel copy

    of the CATS Summary Statistics File to the Court’s chambers. The process of converting the

    native Excel copy to PDF format, as required by the Court’s ECF Filing Procedures, renders

    certain redactions invisible or difficult to see. For example, one cannot tell from the PDF that, of

    28 tabs in the document, Charter redacted 27 in their entirety, including their titles.



        Dated: October 30, 2020                       /s/ Neema T. Sahni

        Janette L. Ferguson, Esq.                     Mitchell A. Kamin
        WILLIAMS WEESE PEPPLE                         Neema T. Sahni
        & FERGUSON PC                                 COVINGTON & BURLING LLP
        1801 California Street, Suite                 1999 Avenue of the Stars, Suite 3500
        3400                                          Los Angeles, CA 90067-4643
        Denver, CO 80202                              Telephone: (424) 332-4800
        Telephone: (303) 861-2828                     mkamin@cov.com
        jferguson@williamsweese.com                   nsahni@cov.com

        Matthew J. Oppenheim                          Jonathan M. Sperling
        Jeffrey M. Gould                              COVINGTON & BURLING LLP
        OPPENHEIM + ZEBRAK, LLP                       The New York Times Building
        4530 Wisconsin Ave. NW, 5th                   620 Eighth Avenue
        Floor                                         New York, NY 10018-1405
        Washington, DC 20016                          Telephone: (212) 841-1000
        Telephone: (202) 621-9027                     jsperling@cov.com
        matt@oandzlaw.com
        jeff@oandzlaw.com                             Attorneys for Plaintiffs




    response. Had Charter been permitted to withhold the document, as it sought to do, this response
    would have gone uncorrected.
    2
      Charter also produced another copy of the document on October 30, substantively identical to
    the version produced on October 20, but with the metadata included as required by the Order
    Approving The Protocol For Producing Documents And ESI (Dkt. 70).

                                                      2
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 3 of 207




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on October 30, 2020, I caused the foregoing document and all

    supporting materials thereto to be filed electronically with the Clerk of the Court using the

    CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

    with CM/ECF.


                                                         /s/ Neema T. Sahni
                                                         Neema T. Sahni




                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 4 of 207




                         EXHIBIT 10
                 Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 5 of 207



                                Metric                      REDACTED      REDACTED        Nov‐12      Dec‐12
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
All DMCA Tickets Received                                                                 243,879     216,846
REDACTED
‐Legacy DMCA Tickets Auto Closed‐Emails
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
‐Legacy DMCA Tickets Manually Closed‐Emails
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 6 of 207



REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 7 of 207



REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 8 of 207



REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
DMCA postcard warnings mailed                                                             N/A        N/A
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 9 of 207



REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 10 of
                                                207


REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 11 of
                                                207


REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 12 of
                                                207


REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 13 of
                                                207


REDACTED
REDACTED
REDACTED
REDACTED

REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 14 of
                                                207


REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED                                                          REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED                                                          REDACTED

REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 15 of
                                                207


REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
                                                                  REDACTED
                                                                  REDACTED
                                                                  REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED
REDACTED                                                          REDACTED
REDACTED                                                          REDACTED


REDACTED                                                          REDACTED
REDACTED                                                          REDACTED
REDACTED
             Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 16 of
                                                  207


Jan‐13   Feb‐13   Mar‐13    Apr‐13    May‐13    Jun‐13    Jul‐13    Aug‐13    Sep‐13    Oct‐13    Nov‐13




297238   223860   277746    268447    299386    325561    363763    415991    418756    532985    476831

                  126,541   135,541   144,727   157,748   179,846   205,357   209,014   247,198   263,979




                  33,099    40,938    33,846    26,374    30,362    27,175    26,185    25,948    23,473
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 17 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 18 of
                                     207
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 19 of
                                                207




24024   24024   26024   28028    28528      24024    31528     32526     32526      32525    32526
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 20 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 21 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 22 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 23 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 24 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 25 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 26 of
                                     207
           Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 27 of
                                                207


Dec‐13   Jan‐14    Feb‐14    Mar‐14    Apr‐14     May‐14    Jun‐14     Jul‐14   Aug‐14    Sep‐14




604602   698593   591862     617306    927118    1062152    1090086   1121143   1123560   848879

313663   364879   304704     347774    396147     478601    531614    416,090   377,460   451,600




19421    20828     18954     11789      13326     47864     247299    184,036   144,158   73,679
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 28 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 29 of
                                     207
         Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 30 of
                                              207




35028   32525    30024     32524      20016     17508     21643     17292    17372     9613
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 31 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 32 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 33 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 34 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 35 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 36 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 37 of
                                     207
            Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 38 of
                                                 207


Oct‐14    Nov‐14    Dec‐14    Jan‐15    Feb‐15    Mar‐15    Apr‐15    May‐15    Jun‐15     Jul‐15




773787    579998    683774    683560    954073    1086935   1075743   1156070   1092579   1992954

426,685   283,846   304,870   327,578   387,695   425,180   408,131    329049   430956    361654




66,332    42,537    44,320    27,683    28,766    66,110    46,340     51047    107929     72960
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 39 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 40 of
                                     207
         Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 41 of
                                              207




19831   10129    15230     17331     13845     18328     11485      10000    16655    21494
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 42 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 43 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 44 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 45 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 46 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 47 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 48 of
                                     207
            Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 49 of
                                                 207


Aug‐15    Sep‐15    Oct‐15    Nov‐15    Dec‐15   Jan‐16   Feb‐16   Mar‐16   Apr‐16   May‐16     Jun‐16




1775252   1144974   1352924   1382269   489281   526493   529321   851640   845537   1161786   REDACTED

 95299     97715    110580    126567    119018   119952   112934   135021   128486   145081    REDACTED




 98151     23588     26643     21399     6725    13657     7433    16864    13136     36848    REDACTED
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 50 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 51 of
                                     207
         Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 52 of
                                              207




16308   15908    16439   17965     12783     15638    17907   16472   15655     22393      REDACTED
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 53 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 54 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 55 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 56 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 57 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 58 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 59 of
                                     207
             Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 60 of
                                                  207


Jul‐16   Aug‐16   Sep‐16   Oct‐16   Nov‐16   Dec‐16   Jan‐17   Feb‐17   Mar‐17   Apr‐17   May‐17   Jun‐17

                                                                                            ‐‐       ‐‐




                                                                                            ‐‐       ‐‐
                                                                                            ‐‐       ‐‐
                                                                                            ‐‐       ‐‐
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 61 of
                                     207


                                                                              ‐‐   ‐‐




                                                                              0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 62 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 63 of
                                     207




                                                                              0   0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 64 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 65 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 66 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 67 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 68 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 69 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 70 of
                                     207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 71 of
                                                     207


Jul‐17   Aug‐17    Sep‐17   Oct‐17   Nov‐17   Dec‐17   Jan‐18   Feb‐18   Mar‐18   Apr‐18   May‐18   Jun‐18   Jul‐18

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 72 of
                                               207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐       ‐‐   ‐‐




0    0         0       0       0       0       0       0       0       0        0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 73 of
                                     207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 74 of
                                             207




0   0        0       0       0       0       0       0       0       0        0       0   0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 75 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 76 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 77 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 78 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 79 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 80 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 81 of
                                     207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 82 of
                                                     207


Aug‐18   Sep‐18    Oct‐18   Nov‐18   Dec‐18   Jan‐19   Feb‐19   Mar‐19   Apr‐19   May‐19   Jun‐19   Jul‐19   Aug‐19

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 83 of
                                               207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐       ‐‐   ‐‐




0    0         0       0       0       0       0       0       0       0        0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 84 of
                                     207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 85 of
                                             207




0   0        0       0       0       0       0       0       0       0        0       0   0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 86 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 87 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 88 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 89 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 90 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 91 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 92 of
                                     207
                  Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 93 of
                                                       207


Sep‐19   Oct‐19      Nov‐19   Dec‐19   Jan‐20   Feb‐20   Mar‐20   Apr‐20   May‐20   Jun‐20   Jul‐20   Aug‐20   Sep‐20

  ‐‐       ‐‐          ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐          ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐          ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐          ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 94 of
                                               207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐       ‐‐   ‐‐




0    0         0       0       0       0       0       0       0       0        0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 95 of
                                     207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 96 of
                                             207




0   0        0       0       0       0       0       0       0       0        0       0   0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 97 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 98 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 99 of
                                     207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 100 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 101 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 102 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 103 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 104 of
                                                      207


Oct‐20   Nov‐20    Dec‐20   Jan‐21   Feb‐21   Mar‐21   Apr‐21   May‐21   Jun‐21   Jul‐21   Aug‐21   Sep‐21   Oct‐21

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 105 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 106 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 107 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 108 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 109 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 110 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 111 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 112 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 113 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 114 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 115 of
                                                      207


Nov‐21   Dec‐21    Jan‐22   Feb‐22   Mar‐22   Apr‐22   May‐22   Jun‐22   Jul‐22   Aug‐22   Sep‐22   Oct‐22   Nov‐22

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 116 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 117 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 118 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 119 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 120 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 121 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 122 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 123 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 124 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 125 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 126 of
                                                      207


Dec‐22   Jan‐23    Feb‐23   Mar‐23   Apr‐23   May‐23   Jun‐23   Jul‐23   Aug‐23   Sep‐23   Oct‐23   Nov‐23   Dec‐23

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 127 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 128 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 129 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 130 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 131 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 132 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 133 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 134 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 135 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 136 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 137 of
                                                      207


Jan‐24   Feb‐24    Mar‐24   Apr‐24   May‐24   Jun‐24   Jul‐24   Aug‐24   Sep‐24   Oct‐24   Nov‐24   Dec‐24   Jan‐25

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 138 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 139 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 140 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 141 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 142 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 143 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 144 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 145 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 146 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 147 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 148 of
                                                      207


Feb‐25   Mar‐25    Apr‐25   May‐25   Jun‐25   Jul‐25   Aug‐25   Sep‐25   Oct‐25   Nov‐25   Dec‐25   Jan‐26   Feb‐26

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 149 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 150 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 151 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 152 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 153 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 154 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 155 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 156 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 157 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 158 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 159 of
                                                      207


Mar‐26   Apr‐26    May‐26   Jun‐26   Jul‐26   Aug‐26   Sep‐26   Oct‐26   Nov‐26   Dec‐26   Jan‐27   Feb‐27   Mar‐27

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 160 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 161 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 162 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 163 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 164 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 165 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 166 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 167 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 168 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 169 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 170 of
                                                      207


Apr‐27   May‐27    Jun‐27   Jul‐27   Aug‐27   Sep‐27   Oct‐27   Nov‐27   Dec‐27   Jan‐28   Feb‐28   Mar‐28   Apr‐28

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 171 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 172 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 173 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 174 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 175 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 176 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 177 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 178 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 179 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 180 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 181 of
                                                      207


May‐28   Jun‐28     Jul‐28   Aug‐28   Sep‐28   Oct‐28   Nov‐28   Dec‐28   Jan‐29   Feb‐29   Mar‐29   Apr‐29   May‐29

  ‐‐       ‐‐         ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐         ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐         ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐         ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 182 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 183 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 184 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 185 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 186 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 187 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 188 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 189 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 190 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 191 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 192 of
                                                      207


Jun‐29   Jul‐29    Aug‐29   Sep‐29   Oct‐29   Nov‐29   Dec‐29   Jan‐30   Feb‐30   Mar‐30   Apr‐30   May‐30   Jun‐30

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 193 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐      ‐‐       ‐‐      ‐‐      ‐‐      ‐‐      ‐‐      ‐‐   ‐‐




0    0         0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 194 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 195 of
                                              207




0   0        0       0       0        0       0       0       0       0       0       0    0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 196 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 197 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 198 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 199 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 200 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 201 of
                                      207
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 202 of
                                      207
                Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 203 of
                                                      207


Jul‐30   Aug‐30    Sep‐30   Oct‐30   Nov‐30

  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐




  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐
  ‐‐       ‐‐        ‐‐       ‐‐       ‐‐
          Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 204 of
                                                207


‐‐   ‐‐        ‐‐      ‐‐      ‐‐




0    0         0       0       0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 205 of
                                      207
        Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 206 of
                                              207




0   0        0       0       0
Case 1:19-cv-00874-RBJ-MEH Document 277 Filed 10/30/20 USDC Colorado Page 207 of
                                      207
